 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                             ) No. 2:19-cv-547-DAD-EPG
11                                                         )
                     Plaintiff,                            ) ORDER ON STIPULATION TO
12                                                         ) EXTEND BRIEFING SCHEDULE
     v.                                                    )
13                                                         )
   STATE WATER RESOURCES CONTROL                           )
14 BOARD & STATE WATER RESOURCES                           )
   CONTROL BOARD CHAIR E. JOAQUIN                          )
15 ESQUIVEL, in his official capacity,                     )
                                                           )
16                   Defendants.                           )
                                                           )
17

18           Plaintiff and Defendants have agreed to a Stipulation whereby Plaintiff’s February 19,
19 2020 deadline for filing a supplemental brief on jurisdictional issues related to Plaintiff’s

20 intergovernmental immunity claim is extended until February 28, 2020. Having reviewed the

21 stipulation, the Court adopts the proposed extension and it is hereby ORDERED:

22           1. Plaintiff’s responsive brief shall be filed on or before February 28, 2020.
23           2. Plaintiff’s brief shall be limited to 15 pages (ECF 30).
24
     IT IS SO ORDERED.
25

26        Dated:    February 11, 2020
                                                           UNITED STATES DISTRICT JUDGE
27

28
                                                                                                      1
     ORDER ON STIPULATION
     U.S. v. State Water Resources Control Board, 2:19-cv-547-DAD-EPG
